DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 6-8 are objected to because of the following informalities:  Claims 1 and 7 contain phrases in angle brackets such as “<< assist module >>, << characterization module >>, << characterization functions >>, << pursued property >>, << exploration cycles>>, << indicator parameter >>.” The angle brackets should be removed.  Claims 6 and 8 contain hyphened lists. The hyphens should be removed. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-3, 6, and 7, the phrase “and/or” renders the claim indefinite because it is unclear as to whether the limitation(s) following the phrase are part of the claimed invention or optional components in a list.
Regarding claim 6, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Allowable Subject Matter
Claims 2, 5, 6, and 8 contain allowable subject matter. Claims 2, 5, 6, and 8, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 2, Oblizajek teaches the characterization method according to claim 1, but fails to explicitly teach wherein in order to identify at least one position of a first end-of-stroke stop of the steering mechanism and/or one position of a second end- of-stroke stop of said steering mechanism opposite to the first end-of-stroke stop, and/or the maximum stroke of the movable member corresponding to the distance between said first and second end-of-stroke stops, and/or the central position of said movable member located halfway between said two end-of-stroke stops, and in that, to this end, during the automatic activation step (a), the speed exploration cycle applies a non-zero speed setpoint, in a first direction, until the steering mechanism is stopped by the first end-of-stroke stop, and/or applies, respectively, a non-zero speed setpoint, in a second direction, until the steering mechanism is stopped by the second end-of-stroke stop.
Regarding claim 5, Oblizajek teaches the characterization method according to claim 1, wherein, the heading definition device comprising a steering wheel whose rotation is related to the displacement of the steering mechanism (see Paragraph 0027 wherein the controller 110 further receives characteristics of the steering wheel of the steering assembly 170, including steer angle from the steer angle sensor 172 representing the angle of the steering wheel. The controller 110 may also receive characteristics such as steering wheel velocity or acceleration, which may be measured directly or derived from other measurements; see also Paragraph 0034 wherein the controller may provide motor torques responsive to steering wheel angular position, rates and accelerations. Examples include...LuGre-like damping torques responsive to the steering wheel velocity in a non-linear manner using acceleration for additional determination of velocity direction and selective of amplitude), but fails to explicitly teach said steering wheel being provided with an index, which marks a unique reference position in a complete revolution of said steering wheel said method is used to identify, in a reference frame associated to the assist motor, one or several position(s) of passage of the steering wheel through said index, in that the speed exploration cycle is defined to this end so as to create a plateau the rotational speed of the steering wheel, which extends from a plateau start position up to a plateau end position, and according to which the servo-controlled rotational speed of the steering wheel is constantly and automatically maintained, between the plateau start position and the plateau end position, in the vicinity of a plateau nominal value, with an error less than 20%, of said plateau nominal value, and in that the plateau start and plateau end positions are selected such that the plateau covers a range of positions which is large enough to perform at least one passage(s) through the index in a first direction of displacement.  
Regarding claim 6, Oblizajek teaches the characterization method according to claim 1, wherein it allows determining at least one pursued property amongst: a friction value specific to the steering system and which resists the displacement of a movable member of said steering system, for example of a rack (see Paragraph 0017 wherein the motor 160 can be coupled to the rotatable shaft of the steering column or to the rack of the steering gear. In the case of a rotary motor, the motor 160 is typically connected through a geared or belt driven configuration enabling a favorable ratio of motor shaft rotation to either column shaft rotation or rack linear movement. The steering assembly 170 in turn influences the wheels 180 during steering based upon the assist torque received from the motor 160 along with any torque received from a driver of the vehicle; see also Paragraph 0034 wherein LuGre friction maps involve compensation relying on mechanical friction laws including static and dynamic friction, which in turn, may include velocity effects such as those characterized with Stribeck dependencies, or otherwise), - a sound level generated by the assist motor and/or the steering mechanism (see Paragraph 0038 wherein if the controller 110 determines that the dithering signal is to be applied, the controller 110 proceeds to step 240 in which the dithering program 142 is executed to apply a dithering signal to the motor control signal to thus produce a dithered (or “adjusted”) motor control signal. The dithering signal may be a synthetic dither and generally refers to an applied form of noise to influence effects of stiction and friction. An exemplary dithering signal may have a frequency, for example, of 25 Hz and a level producing vibrations at the steering wheel below human thresholds of perceptible vibration through the hands as detected at the steering wheel), but fails to explicitly teach - a measurement of the stroke of a steering rack, - an identification of the positions of the end-of-stroke stops of the steering mechanism, - an identification of the central position of the steering mechanism, located halfway between the end-of-stroke stops, - an identification of one or several index position(s), signaled by an index which marks a unique reference position throughout the same complete revolution of a steering wheel, - the identification of positions called «sticking points » at the level of which the steering mechanism has a resistance to the displacement, higher than a predetermined threshold.
Regarding claim 8, Oblizajek teaches the power steering system according to claim 7, but fails to explicitly teach wherein the second onboard module includes at least two characterization functions among the following characterization functions: - a function of characterizing the position of an end-of-stroke stop, which uses a speed exploration cycle during which a non-zero speed setpoint is applied to the assist motor in order to drive said assist motor and the steering mechanism, in a first direction, until said steering mechanism abuts on a first end-of-stroke stop; - a function of characterizing the sound level, which uses a speed exploration cycle  providing for a speed plateau where the servo-controlled speed is substantially constant; - a function of identifying the index position, which uses a speed exploration cycle adapted to servo-control, by means of the assist motor, the rotational speed of a steering wheel according to a substantially constant speed plateau and over a stroke that is large enough to ensure the crossing, in the same direction of displacement, of at least one index position, or at least two index positions, each associated to a complete revolution of said steering wheel.
The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art Oblizajek (US20120150389A1), discloses a method for controlling a motor drive torque in an EPS system having a motor and a steering assembly. The method includes receiving a torque signal from the steering assembly; processing the torque signal in accordance with a steering perception program to produce a motor control signal; and controlling the motor drive torque based on the motor control signal.
One of ordinary skill in the art would not have had the motivation to combine or modify the teachings of Oblizajek with the elements of applicant’s invention, as claimed. Thus, claims 2, 5, 6, and 8, contain allowable subject matter.
Claims 2, 5, 6, and 8,  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oblizajek (US20120150389A1).
Regarding claim 1, Oblizajek teaches a method for characterizing a power steering system intended to empirically determine at least one property of said power steering system, called «pursued property » (see Paragraph 0027 wherein in a second step 210, the controller 110 further receives characteristics of the steering wheel of the steering assembly 170, including steer angle from the steer angle sensor 172 representing the angle of the steering wheel. The controller 110 may also receive characteristics such as steering wheel velocity or acceleration, which may be measured directly or derived from other measurements), 
said power steering system comprising at least one heading definition device, which allows defining the orientation, called «steering angle » of the power steering system (see Paragraph 0034 wherein the controller may provide motor torques responsive to steering wheel angular position, rates and accelerations. Examples include...LuGre-like damping torques responsive to the steering wheel velocity in a non-linear manner using acceleration for additional determination of velocity direction and selective of amplitude), 
a steering mechanism provided with at least one movable member, whose position adapts so as to correspond to the selected steering angle (see Paragraph 0016 wherein the steering assembly 170 may include any suitable components for adjusting the position of the wheels 180 based on driver intent. For example, the steering assembly 170 may include a steering wheel; steering column; steering gear; intermediate connecting shafts between the column and the gear; connection joints, either flexible or rigid, allowing desired articulation angles between the intermediate connecting shafts; and tie-rods), 
as well as at least one assist motor arranged so as to be able to drive said steering mechanism (see Paragraph 0017 wherein the motor 160 assists the driver in manipulating the steering assembly 170 to steer the wheels 180. As described below, the motor 160 is typically controlled by a variable current supplied by the controller 110. The motor 160 may provide torque or force to a rotatable or translational member of the steering assembly 170. For example, the motor 160 can be coupled to the rotatable shaft of the steering column or to the rack of the steering gear. In the case of a rotary motor, the motor 160 is typically connected through a geared or belt driven configuration enabling a favorable ratio of motor shaft rotation to either column shaft rotation or rack linear movement. The steering assembly 170 in turn influences the wheels 180 during steering based upon the assist torque received from the motor 160 along with any torque received from a driver of the vehicle), 
said method comprising, besides a piloting phase during which the power steering system is dedicated to driving of a vehicle in order to make said vehicle follow a path that is determined according to the situation of said vehicle with respect to its environment (see Paragraph 0045 wherein as the driver steers the steering wheel from this point 610, a relatively large amount of torque counteracts the driver action, such as at point 612, and as the velocity increases as the steering path continues to 614, the amount of torque is reduced. Subsequently, such as at point 614, the acceleration of the steering wheel is reversed as the driver returns the steering wheel to the center. The superimposed drive torque at the steering wheel is then maintained along the path 606 from point 614 to point 610. This path 606 is symmetric in the opposite quadrant, although other embodiments may include an asymmetric response path), 
a step (a) of automatically activating the assist motor, during which a calculator is used to automatically generate and apply to the assist motor, without requiring any external action on the heading definition device (see Paragraph 0037 wherein the processor 122 of the controller 110 determines whether to apply a dithering signal to the motor control signals. The decision may be based on, for example, driver selection, or may be automated based on available energy or energy priorities since fuel economy or battery life may be impacted by powering the dithering signal. As one example, when energy savings are an issue, the dithering signal may be omitted, while when performance is a higher priority, the dithering signal may be applied, as discussed below), 
an activation setpoint which follows one or several pre-established cycle(s) called «exploration cycles » (see Paragraph 0030 wherein if the state of the vibration attenuation is de-activated and vibrations are detected in the torque sensor 174, decision-making for initiation of attenuation may be achieved by comparing the vibration level with predetermined levels, either threshold tactile perceptible, or otherwise. In some cases, during periods of active attenuation, however, the level of vibration in the torque sensor alone may not permit estimation of a non-intervened level of vibration. For these cases, however, the measured vibrations in the torque sensor 174 and the amount of motor torque may be combined to estimate a non-intervened level of vibration and appropriate decision-making on the cessation, continuance, escalation or reduction of the intervention), 
a measurement step (b), according to which is measured, during the exploration cycle(s) or on completion of said exploration cycle(s) (see Paragraph 0030 wherein for these cases, however, the measured vibrations in the torque sensor 174 and the amount of motor torque may be combined to estimate a non-intervened level of vibration and appropriate decision-making on the cessation, continuance, escalation or reduction of the intervention. Such decision-making can be achieved through formula calculations or tables of conjoint conditional operation at various levels of measured sensor torque and motor torque. These tables may indicate selected paired combinations of measured sensor torque and motor torque with any suitable type of many interpolative mechanisms practiced by those skilled in the art of controller programming. Furthermore, heuristics may be applied to mitigate or avoid jitter in repeatedly applying and not applying the vibration attenuation program 144. Any frequent repeated on-off cycling, which may be undesirable, may be avoided by implementation of hysteretic switching, with or without additional consideration for averaging times, sliding time windows or other mathematical operations over predetermined windows of time. For example, a heuristic threshold of 15% may be applied to the predetermined threshold value to mitigate or avoid short-term repeated application and non-application of the vibration attenuation program 144),
at least one physical parameter, called «indicator parameter» which is specific to the response supplied by the power steering system to the automatic activation of the assist motor and which is characteristic of the pursued property (see Paragraph 0036 wherein  the processor 122 generates motor control signals based on the results of the steering perception program 146. The motor control signals may also be generated based on the torque at the steering wheel as the driver articulates the steering wheel to provide a torque assist as the driver navigates the vehicle), 
then an analysis step (c), during which the pursued property is quantified from the measurement(s) of the indicator parameter, the method being wherein, during the automatic activation step (a), a speed exploration cycle or a succession of several speed exploration cycles is applied, where each speed exploration cycle servo-controls the speed of the assist motor and/or of a selected movable member of the steering mechanism (see Paragraph 0050 wherein accordingly, improved methods, program products, and systems are provided for optimally controlling motor drive torque in a vehicle. The improved methods, program products, and systems allow for smooth road shake to be better controlled based on dynamic inputs represented by the calculated vehicle speed along with the torque frequency and torque magnitude as determined from the torque signal received from the steering system of the vehicle. The improved methods, program products, and systems thus allow for motor drive torque to be increased at vehicle speeds and torque frequencies that are likely to result in smooth road shake to thereby minimize the smooth road shake under these conditions, while also allowing for the motor drive torque to remain unchanged at vehicle speeds and torque frequencies that are unlikely to result in smooth road shake).  
Regarding claim 3, Oblizajek teaches the characterization method according to claim 1, wherein it is used to identify an acoustic property of the power steering system and, in that, to this end, a noise indicator parameter, representing the sound level of the assist motor and/or of the steering mechanism, is measured during the measurement step (b), while the speed exploration cycle is applied (see Paragraph 0038 wherein if the controller 110 determines that the dithering signal is to be applied, the controller 110 proceeds to step 240 in which the dithering program 142 is executed to apply a dithering signal to the motor control signal to thus produce a dithered (or “adjusted”) motor control signal. The dithering signal may be a synthetic dither and generally refers to an applied form of noise to influence effects of stiction and friction. An exemplary dithering signal may have a frequency, for example, of 25 Hz and a level producing vibrations at the steering wheel below human thresholds of perceptible vibration through the hands as detected at the steering wheel).  
Regarding claim 4, Oblizajek teaches the characterization method according to claim 1, wherein it is used to identify a dynamic property of the power steering system amongst: the existence of one or several possible sticking point(s), or a value of an internal friction of the steering mechanism and affecting the displacement of the movable member, and in that, to this end, during the measurement step (b), is measured a force indicator parameter, representing the force supplied by the assist motor, while the speed exploration cycle is applied (see Paragraph 0016-17 wherein the torque sensor 174 generates an electronic torque signal proportional to the static or dynamic mechanical torque in one of the shafts connecting the steering wheel to the steering gear...the motor 160 may provide torque or force to a rotatable or translational member of the steering assembly 170) and, during the analysis step (c), a sticking point is identified when it is detected that the force indicator reaches or exceeds a predetermined warning threshold, respectively the friction is assessed from the drop of the force indicator at the time of the steering reversal (see Paragraph 0029 wherein the measured vibrations and the control signal vibrations may be jointly considered to determine the appropriate level of vibration attenuation. For example, the measured vibrations and the control signal vibrations may be combined and compared to a predetermined threshold value. If the combined measured and control signal vibrations are greater than the predetermined threshold value, then the process 200 proceeds to step 220 in which the vibration attenuation program 144 is applied to the torque signal, while the process 200 proceeds to step 225 and skips step 220 if the combined measured and control signal vibrations are less than or equal to the predetermined threshold value; see also Paragraph 0034 wherein As such, the steering perception program 146 applies algorithms that provide a desired response at the steering wheel. The algorithms of the steering perception program 146 may include friction maps, such as LuGre friction maps, and damping maps. LuGre friction maps involve compensation relying on mechanical friction laws including static and dynamic friction, which in turn, may include velocity effects such as those characterized with Stribeck dependencies, or otherwise).  
Regarding claim 7, see the corresponding rejection of claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reidar (US2006201737A1) teaches a power assisted steering system of a motor vehicle, having a steering gear for converting the driver's intended steering, based on his steering maneuver, into a displacement movement of the tie rods assigned to the steerable wheels and having a superimposing unit with which an additional steering angle in the same direction or in the opposite direction can be superimposed on the steering angle selected by the driver so that the gear ratio between the steering angle selected by the driver and the lift of the rod pivot point on the steering gear is variable with respect to the gear ratio selected by the steering gear.
Park (US20020026843A1) teaches an automotive steering rack-stroke adjusting device with which a driver can conveniently control the dimension of steering rack-stroke as needed for changing a minimum rotation radius to thereby provide convenience for the driver, the device including: a rotational body rotatively arranged at both ends of a power cylinder forming a steering system; a stop plate fixed at a rack for inserting or overlapping to the center of the rotational body according to the rotational state of the rotational body when a rack is pulled to the power cylinder to the maximum extent; and an actuator for rotating the rotational body forwards or backwards under the control of a control unit which is manipulated by a driver with an operational switch.
Pfletschinger (DE102010043830A1) teaches predetermining a steering angle (Delta-S) as a measure for a desired wheel steering angle (Delta-Fm) from a steering wheel (5a,5b) of a motor vehicle by a steering handling device (2). A torque boost of an electric servo drive (12) is deactivated at a steering position in an area before a mechanical end stop of a gear rack (6) of a steering gear (4) and at a drive speed of the vehicle from approximately zero such that no further position of the gear rack or rack stroke takes place in direction of the mechanical end stop. Independent claims are also included for the following: (1) a computer program with program code unit for the execution of an electronic power steering system operating method; and (2) a computer program product with program code unit.
Kazuo (US2005072621A1) teaches a vehicle steering apparatus includes a steering input section having at least a steering wheel to which steering input is applied, and a steering output section having at least a steering rack shaft and operatively associated with left and right steered wheels for steering the steered wheels by steering-rack-shaft movement produced by a steering force determined based on the steering input and transmitted directly or indirectly to the steering rack shaft. The steering rack shaft is split into left and right movable rack shaft portions. Also provided is a steer angle converter enabling a differential rack stroke between left and right rack strokes of the left and right movable rack shaft portions. The steer angle converter is constructed by at least one of a variable-pitch dual rack arrangement and a dual taper-pulley arrangement of a cable back-up mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665